In a proceeding pursuant to CPLR article 78 to obtain credit for time served in jail, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hickman, J.), entered March 12, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner, while on parole, was arrested for various crimes. He is not entitled to jail time credit on the new charges for that period of time during which he was in custody pursuant to a parole violation warrant (see, Matter of Jeffrey v Ward, 44 NY2d 812; Matter of Cruz v New York State Div. of Parole, 121 AD2d 536). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.